         Case 3:17-cv-01104-VLB Document 80 Filed 05/15/19 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

____________________________________
                                    :
SUSAN BYRNE,                        :              C.A. NO. 3:17-CV-01104(VLB)
         Plaintiff                  :
v.                                  :
                                    :
YALE UNIVERSITY,                    :
           Defendant                :              MAY 15, 2019
___________________________________ :


                   MOTION TO FILE DOCUMENTS UNDER SEAL

      Pursuant to the Local Rule of Civil Procedure 5(e) and this Court’s

Standing Protective Order [Doc. No. 4], Plaintiff seeks the Court’s permission to

file the following documents under seal: Exhibits 4, 6, 7, 9, 43, 44, 45, 46, 49, 53,

70, 71, 77, 81, 84, 85, 86, 104, 113, 114, 115, 116, 117, 118, 119, 126, 127, 128, 129,

130, 132, 141, 146, 162 and 163.

      Defendant has designated these documents “Confidential” pursuant to this

Court’s Protective Order. Since the attached exhibits are designated

“Confidential,” Plaintiff is filing them under seal in accordance with Defendant’s

Confidential designations.

      As to Exhibits 162 and 163, during the depositions of Jamaal Thomas and

Ralph Howard Bloch, Plaintiff and/or Defendant marked the deposition transcripts

“Confidential” pursuant to the Court’s Standing Protective Order. Good cause

exists to justify the filing of the transcript under seal to maintain the

confidentiality of the documents and discussions during the depositions of

Jamaal Thomas and Ralph Howard Bloch.
        Case 3:17-cv-01104-VLB Document 80 Filed 05/15/19 Page 2 of 2




      Exhibits 4, 6, 7, 9, 43, 44, 45, 46, 49, 53, 70, 71, 77, 81, 84, 85, 86, 104, 113,

114, 115, 116, 117, 118, 119, 126, 127, 128, 129, 130, 132, 141, and 146 were

produced by Defendant during discovery and marked as “Confidential” pursuant

to the Court’s Standing Protective Order.

      Accordingly, pursuant to Local Rule 5(e), Plaintiff moves to file the

aforementioned documents under seal.

                                                       Respectfully submitted,
                                                       THE PLAINTIFF,
                                                       Susan Byrne


                                         By:           /s/ Claire M. Howard
                                                Claire M. Howard (ct29654)
                                                Madsen, Prestley & Parenteau, LLC
                                                402 Asylum Street
                                                Hartford, CT 06105
                                                Tel. (860) 246-2466
                                                Fax (860) 246-1794
                                                Email: choward@mppjustice.com




                            CERTIFICATION OF SERVICE


        I hereby certify that on this 15th day of May, 2019, a copy of the foregoing
was filed electronically [and served by mail on anyone unable to accept electronic
filing]. Notice of this filing will be sent by e-mail to all parties by operation of the
Court’s electronic filing system [or by mail to anyone unable to accept electronic
filing]. Parties may access this filing through the Court’s system.


                                         /s/ Claire M. Howard
                                         Claire M. Howard


                                            2
